Title: To George Washington from John Baylis, 30 January 1758
From: Baylis, John
To: Washington, George



Sir
30th Jan. 1758

I send you here Inclosed an Advertisement such as contains fewer Lines then the other you saw & answers my purpose equally as well.
I am not naturaly Inclined to expose the Foibles of mankind because many of them happen in the course of my own Actions, but in this case I am too sensibly touched to content myself without giving to my Acquaintances a circumstantial acct of the whole affair, which must consequently expose those who were conserned in it as well as the Intolarable Insolence & cowardice of Alixand. Woodrow who has no way Left to contradict this Just Asspertion but by shewing the World to the contrary.
Your Observation in Regard to the Officers not being perticularized was Just, which you must Remember I gave up & confessed my error, & told you I would Rectify it But putting yrself in a passion & openly espousing the causes of the Officers before you knew whether they were Justly or unjustly charged.

this I say accompanied with such a Menacing Air to a Person whom you are sensible always preserved the greatest Regard for you, was a Little Imprudent and unjustifiable.
It’s certain some of yr Officers behave I’ll if the following hints have the least conection with Truth.
I can prove the Soldiers who came to my Lodgings to Mob me said (upon my asking Questions) they had good Backers & that their Officers sent them. Which seem’d true to me, for in conversation with the Officers, after that, I never heard a Soldier blamed for it nor no care was taken to punish them for their Insolence, till the Sherriff Complained to a Majestrate, who Ordered the Offending soldiers to Goal for want of Security for future good behaviour.
Indeed Capt. Bullett behaved well in every thing but a Neglect of punishing the soldiers, he Dispersed himself After I sent for him. Tho’ he appeared Ready (upon complaint made as aforesaid to put the Offenders under Military punishment).
I can prove sundry ungentleman like Actions as well as Words, droped from Some of yr Officers, Which did not escape my Notice & Inteligence.
Their abusing Lord Fairfax by setting Woodrow on & speaking disrespectfully of him as well as Threatg his person, they must upon mature Deliberation, condemn themselves for. It was observed that one Mr Cooper went from my Lodgings in the Night & got most Inhumanly Beaten by the soldiers for no other Offence but that they thought it was I—so I was credibly Informed. This Sir is far from a curcumstantial Acct which if delivered minutely would confirm as bad an oppinion of the matter as I have.
I have in this narrow Detail confined myself to truth without exagerating the matter. truly the Motive of these Lines is to gratify yr Request & keep up that good Harmony that usually subsisted between us, & Hope that a few Hot & ungarded words, from both sides, will not make the least breach in friendship between us. Please favour me with a Line by the first oppertunity intimateing yr sentiments on the Matter. I am Sir with (the ussual) Respect yr Most Obedt Humble Servant

John Baylis

